Case: 14-10337   Date Filed: 10/10/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10337
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-04487-WSD

VIJAY K. VIG,
                                                             Plaintiff-Appellant,


                                    versus


ALL CARE DENTAL, P.C.,
a Georgia Professional Corporation,
DR. SATPAL K. SHIKH,
CEO, and 60% shareholder of All Care Dental, P.C.,

                                                          Defendants-Appellees,
RAJENDRAPAL K. SHIKH,
40% shareholder & book-keeper of
All Care Dental, P.C.,

                                                                      Defendant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                              (October 10, 2014)
                Case: 14-10337       Date Filed: 10/10/2014      Page: 2 of 4


Before ED CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

       Vijay K. Vig, proceeding pro se, appeals the district court’s grant of

judgment as a matter of law in favor of the defendants, Dr. Satpal K. Shikh and her

dental practice, All Care Dental.1 Vig claimed that the defendants violated the

minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA),

29 U.S.C. § 201 et seq.

       Vig first contends that the district court erred by denying his motion for

leave to file a second amended complaint, which asserted two new causes of action

against the defendants. 2 Vig filed that motion in January 2013 — thirteen months

after filing his original complaint and eleven months after filing his first amended

complaint. The district court denied that second request to amend as untimely,

both under the scheduling order and under local court rules requiring all motions to

be filed within thirty days after the beginning of discovery. Noting that it could

nevertheless grant Vig’s motion if he showed good cause, the district court refused

to do so, because he had not alleged any previously unavailable facts and had not

been diligent in pursuing the newly asserted causes of action. The district court

   1
     Vig’s original complaint also named Rajendrapal K. Shikh as a defendant. Because his first
amended complaint made no allegations against her, the district court dismissed her from the
case. Vig does not challenge that ruling on appeal.
   2
      We review the denial of leave to amend a complaint for an abuse of discretion. See Shipner
v. E. Air Lines, Inc., 868 F.2d 401, 406 (11th Cir. 1989).

                                               2
                 Case: 14-10337       Date Filed: 10/10/2014        Page: 3 of 4


correctly ruled that Vig had not shown good cause. He pointed to no new evidence

to support his proposed second amended complaint, and there is no reason that he

could not have alleged, in an earlier pleading, the new claim it attempted to raise.

Vig’s untimeliness and failure to show good cause amount to a “substantial

reason” to deny him leave to amend, meaning the district court did not abuse its

discretion. See Shipner v. E. Air Lines, Inc., 868 F.2d 401, 406–07 (11th Cir.

1989) (holding that although district courts have discretion to deny leave to amend,

they may only do so for a “substantial reason”).

       Vig’s second contention is that the district court erred in granting the

defendants’ Rule 50(a) motion for judgment as a matter of law. 3 See Fed. R. Civ.

P. 50(a). For Vig to prevail on either his overtime or his minimum wage claims,

FLSA must have “covered” his employment. He argued at trial that his

employment came within FLSA’s “enterprise coverage.”4 See Josendis v. Wall to

Wall Residence Repairs, Inc., 662 F.3d 1292, 1298–99 (11th Cir. 2011)

(explaining the distinction between enterprise and individual coverage). As a

result, Vig needed to prove that the defendants employed him “in an enterprise
   3
     We review de novo the district court’s grant of a Rule 50(a) motion. Ramirez v. Sec’y,
U.S. Dep’t of Transp., 686 F.3d 1239, 1244 (11th Cir. 2012).
   4
      Vig asserts on appeal that the district court failed to consider “the evidence of individual
coverage presented at trial.” But he argued at trial only that his employment came within
FLSA’s “enterprise coverage.” He did not argue there was “individual coverage.” Even under
the “less stringent standard” to which we must hold pro se litigants, “issues not raised below are
normally deemed waived.” See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.
1998).

                                                 3
              Case: 14-10337     Date Filed: 10/10/2014   Page: 4 of 4


engaged in commerce.” See 29 U.S.C. §§ 206(a), 207(a)(1). All Care qualified as

“an enterprise engaged in commerce” only if it had (1) “employees engaged in

commerce,” and (2) an “annual gross volume of sales made or business done [that]

is not less than $500,000.” 29 U.S.C. § 203(s)(1)(A); see also Josendis, 662 F.3d

at 1299.

      After Vig presented all of his evidence, the defendants moved for judgment

as a matter of law, arguing that he had failed to prove that All Care’s annual sales

were at least $500,000. The district court reserved ruling on the motion. When the

defendants renewed that motion at the close of evidence, the district court granted

it. The court found that Vig had presented no evidence of the defendants’ annual

sales. When questioned about this, Vig conceded that he had failed to do that. As

a result, the defendants were entitled to judgment as a matter of law.

      Because Vig failed to present evidence of FLSA coverage, all of his

remaining arguments fail.

      AFFIRMED.




                                          4